MITCHELL, J.
I concur. Without going into any general discussion of the very abstruse and technical learning of the books as *30to what covenants do and what do not run with the land it is sufficient to say that it is settled by the great weight of authority that the covenants of party-wall contracts, like the one under consideration, do run with the land and that all their benefits and burdens— the liability to perform and the right to take advantage of them— both pass to the heir or assignee of the land to which the covenant is attached. This doctrine is really of equitable origin and proceeds upon the theory that such covenants are not to be considered as merely personal or collateral and detached from the land; that they have direct and immediate reference to the mode of occupying and enjoying the land and are intended to be beneficial to the owner as owner and to no other person; that they in effect create a mutual easement in each tract for the benefit of the other. The cases bearing on this subject are largely cited and discussed in the American notes to Dumpor’s and Spencer’s Cases in 1 Smith, Lead. Cas. 93, 137.
On Application for Reargument.
(January 11, 1897.)
PER CURIAM.
Appellant asks a reargument on the ground that the decision herein overrules Pillsbury v. Morris, 54 Minn. 492, 56 N. W. 170, which has, it is claimed, become a rule of property. Notwithstanding what was said in the opinion, the Pillsbury case was correctly decided upon its special facts, which were that the person erecting the party wall expressly reserved his right to enforce payment for one-half of the cost of the wall, when he assigned his lease of the land on which one-half the wall stood. In this respect the case is distinguishable from the one at bar.